359 U.S. 206 (1959)
TEITELBAUM
v.
CALIFORNIA.
No. 678.
Supreme Court of United States.
Decided March 30, 1959.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
Morris Lavine for appellant.
Stanley Mosk, Attorney General of California, William E. James, Assistant Attorney General, and Herschel T. Elkins, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.